 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   DANIEL LEE THORNBERRY,                              No. 2:18-cv-0094-WBS-EFB P
12                       Plaintiff,
13           v.                                          ORDER
14   JAMES CHAU, et al.,
15                       Defendants.
16

17           Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On July 23, 2019, the magistrate judge filed findings and recommendations herein which

21   were served on plaintiff and which contained notice to plaintiff that any objections to the findings

22   and recommendations were to be filed within fourteen days. Despite an extension of time,

23   plaintiff has not filed objections to the findings and recommendations.

24           The court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

26   ORDERED that:

27           1. The findings and recommendations filed July 23, 2019, are adopted in full;

28   /////
                                                        1
 1   2. Plaintiff’s second amended complaint (ECF No. 42) is DISMISSED without leave to

 2      amend for failure to state a cognizable claim; and

 3   3. The Clerk is directed to close the case.

 4      Dated: October 8, 2019

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                              2
